i          i      i                                                                     i       i      i




                                   MEMORANDUM OPINION

                                           No. 04-09-00778-CR

                                            Josefat OLGUIN,
                                                Appellant

                                                     v.

                                          The STATE of Texas,
                                                Appellee

                      From the 227th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007-CR-4381
                           Honorable Philip A. Kazen, Jr., Judge Presiding

PER CURIAM

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Sandee Bryan Marion, Justice

Delivered and Filed: March 24, 2010

DISMISSED

           The trial court’s certification in this appeal states the case “is a plea-bargain case, and the

defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate Procedure

provides, “[t]he appeal must be dismissed if a certification that shows the defendant has a right of

appeal has not been made part of the record under these rules.” TEX . R. APP . P. 25.2(d). On

February 17, 2010, we ordered that this appeal would be dismissed pursuant to Rule 25.2(d) unless

appellant filed an amended trial court certification showing that he had the right of appeal by March
                                                                                    04-09-00778-CR

12, 2010. See TEX . R. APP . P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174, 177 (Tex.

App.—San Antonio 2003, no pet.). No such amended trial court certification has been filed.

Therefore, Rule 25.2(d) requires this court to dismiss this appeal. Accordingly, this appeal is

dismissed.



                                                      PER CURIAM

DO NOT PUBLISH




                                                -2-